COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-288-CV


THE ESTATE OF JOHN AROON
SOOKMA, DECEASED
                                          ------------

              FROM PROBATE COURT NO. 1 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                  ------------
      Appellant Julia A. Sookma attempts to appeal from the trial court’s orders

signed on January 8, 2008; January 17, 2008; February 1, 2008; and February

5, 2008. According to the trial court clerk, the trial court did not sign any

orders on January 17, 2008 or February 5, 2008. The trial court’s January 8

and February 1 orders authorized the county clerk to invest disputed funds on

deposit with the county clerk in interest-bearing accounts and thus do not

appear to be final appealable orders. See T EX. P ROB. C ODE A NN. § 5(g) (Vernon

Supp. 2008); Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995)




      1
          … See T EX. R. A PP. P. 47.4.
(stating that if there is an express statute declaring the phase of the probate

proceedings to be final and appealable, that statute controls; otherwise, if there

is a proceeding of which the order may logically be considered a part, but one

or more pleadings also part of that proceeding raise issues or parties not

disposed of, then the probate order is interlocutory).

      On July 11, 2008, we notified Sookma of our concern that we lacked

jurisdiction over this appeal and stated that we would dismiss the appeal unless

Sookma or any party desiring to continue the appeal filed on or before July 21,

2008 a response showing grounds for continuing the appeal. See T EX. R. A PP.

P. 42.3. We received no response.

      Accordingly, because the trial court’s January 8 and February 1 orders are

not final, appealable orders, we dismiss this appeal for want of jurisdiction. See

T EX. R. A PP. P. 42.3(a), 43.2(f).




                                                  PER CURIAM

PANEL: WALKER, GARDNER, and MCCOY, JJ.

DELIVERED: August 7, 2008




                                        2